DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/12/2021 has been entered.
The objections over the Drawings presented in the Office Action mailed 5/11/2021 have been withdrawn based on the amendment filed 10/12/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, 7, 8, 10, 12-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi et al. (US 008/0232097) in view of Munoz (US 2017/0184260).
With regards to Claim 1, Gandhi et al. discloses a lighting device comprising: a housing [2,14] (see paragraph 14 and Figures 1 and 4) containing a battery [8] (see paragraph 14 and Figure 1), and a plurality of light sources [4] (see paragraphs 14 and 20 and Figure 4) in electronic communication with the battery [8] (see paragraph 14), 
Gandhi et al. does not explicitly disclose the battery is a rechargeable battery, a PCB, the plurality of light sources are in electronic communication with the PCB, and a solar panel coupled to an outer surface of the housing, the solar panel being in electronic communication with the rechargeable battery.
Munoz teaches a lighting device comprising: a housing (comprising the housing formed by portions [4] and [12], see paragraph 42 and Figure 6) containing a rechargeable battery [9] (see paragraphs 2 and 45 and Figure 6), a printed circuit board (PCB) (see paragraph 45), and a light source (comprising the light source of light generator means [10], see paragraph 45 and Figure 6) in electronic communication with the rechargeable battery [9] and the PCB (see paragraphs 2 and 45; the light source of light generator means [10] is substantially in electronic communication with battery [9] and the PCB of light generator means [10]), a solar panel [1] coupled to an outer surface of the housing [4,12] (see paragraphs 40 and 45 and Figures 3 and 6), the solar panel [1] being in electronic communication with the rechargeable battery [9] (see paragraph 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Gandhi et al. to include a rechargeable battery, a PCB, and the plurality of light sources in electronic communication with the rechargeable battery and the PCB, and a solar panel coupled to an outer surface of the housing, the solar panel being in electronic communication with the rechargeable battery, as taught by Munoz.  One would have been motivated to do so in order to provide a rechargeable solar light in a variety of applications (see Munoz paragraphs 1 and 11).

With regards to Claim 3, Gandhi et al. and Munoz disclose the lighting device as discussed above with regards to Claim 1.
Gandhi et al. further discloses the handle [30] comprises a metal or metal alloy [32] (see paragraph 17 and Figure 3).

With regards to Claim 4, Gandhi et al. and Munoz disclose the lighting device as discussed above with regards to Claim 1.
Gandhi et al. further discloses the handle [30] comprises a polymer [34] (see paragraph 18 and Figure 3).

With regards to Claim 5, Gandhi et al. and Munoz disclose the lighting device as discussed above with regards to Claim 1.
Gandhi et al. does not explicitly discloses the lighting device has a first configuration wherein the handle wraps around a perimeter of the housing, the second end of the handle being proximate the first end of the handle.  However, Gandhi et al. does disclose the handle [30] is made of a malleable wire embedded in an overmold and may be repeatedly bent into new shapes and consistently hold the shape (see Gandhi et al. paragraph 17), and that the malleable wire of the handle [30] allows the lighting device to project light in a desired direction without requiring the flashlight be held (see Gandhi et al. paragraphs 18 and 20), the handle [30] may be set in a desired shape and remain in the position (see Gandhi et al. paragraph 3), and that the handle [30] may be wrapped around an object so that the flashlight can hang in a desired position and the handle is made of simple and inexpensive construction without risking the integrity of the lighting device itself (see Gandhi et al. paragraph 4).  Therefore, one of ordinary skill in the art would be able to provide the lighting device of Gandhi et al. in a first configuration such that the handle wraps around a perimeter of the housing, the second end of the handle being proximate the first end of the handle.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device handle of Gandhi et al. to include a first configuration wherein the handle wraps around a perimeter of the housing, the second end of the handle being proximate the first end of the handle.  One would have been motivated to do so in order to allow the handle to be placed in a desired position without harm to the lighting device itself (see Gandhi et al. paragraph 3).
With regards to Claim 7, Gandhi et al. and Munoz disclose the lighting device as discussed above with regards to Claim 1.
Gandhi et al. further discloses the housing [2,14] includes a first component [20] coupled to a second component [20] (see paragraph 18 and Figure 3).
Gandhi et al. does not explicitly disclose the solar panel being coupled to the first component, and the second component including the portion that is transparent or translucent.
Munoz teaches the housing [4,12] includes a first component [4] coupled to a second component [12], the solar panel [1] being coupled to the first component [4] (see paragraph 40 and Figure 1), and the second component [12] including the portion that is transparent or translucent (see paragraph 46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Gandhi et al. to include the solar panel being coupled to the first component, and the second component including the portion that is transparent or translucent as taught by Munoz.  One would have been motivated to do so in order to provide a solar power to the lighting device while allowing light to be emitted therefrom (see Munoz paragraphs 1 and 11).

With regards to Claim 8, Gandhi et al. and Munoz disclose the lighting device as discussed above with regards to Claim 7.
Gandhi et al. does not explicitly disclose one of the first component or the second component includes tabs complementary to surface features of the other of the first component or the second component that secure the first and second components together.
Munoz teaches one of the first component [4] or the second component [12] includes tabs complementary to surface features of the other of the first component [4] or the second component [12] that secure the first [4] and second components [12] together (see paragraphs 17 and 47 and Figure 6; the components [4] and [12] are secured together at tabs formed on portion [12] complementary to surface features on portion [4]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Gandhi et al. to include one of the first component or the second component includes tabs complementary to surface features of the other of the first component or the second component that secure the first and second components together as taught by Munoz.  One would have been motivated to do so in order to allow fixation of the house (see Munoz paragraph 47).

With regards to Claim 10, Gandhi et al. discloses a lighting device comprising: a housing [2,14] including a first component [20] coupled to a second component [20] (see paragraphs 14 and 18 and Figures 4 and 3), the housing [2,14] containing a battery [8] (see paragraph 14 and Figure 1), and a plurality of light-emitting diodes (LEDs) [4] (see paragraphs 14 and 20 and Figure 4) in electronic communication with the battery [8] (see paragraph 14), wherein the plurality of LEDs [4] face a portion [14] that is transparent or translucent (see paragraph 20 and Figure 4); and a handle [30] extending from a first end (comprising an end including portions [42,38], see paragraph 18 and Figure 3) coupled to the housing [2,14] to a second end (see paragraph 18 and Figures 3 and 4), wherein the first end [42,38] includes a ridge [38] disposed inside the housing [2], the ridge [38] having a size greater than an opening (comprising an opening formed by the grooves [22], see paragraph 18 and Figure 3) through which the handle [30] extends to thereby secure the handle [30] to the housing [2,14] (see paragraph 18 and Figure 3), and wherein the handle [30] comprises a metal or metal alloy [32] covered by a polymeric sheath [34], the handle [30] configured to adopt and maintain a variety of positions (see paragraph 18 and Figure 3).
Gandhi et al. does not explicitly disclose the portion that is transparent or translucent is a portion of the second component.  However, Gandhi et al. does disclose the housing [2,14] is made of a first component [20] and a second component [20] and that such components [20,20] join at an opening formed by grooves [22] formed in each component [20,20] to affix the handle [30] (see Gandhi et al. paragraph 18 and Figure 3), that the multiple handles [30] extend substantially outward from a portion of the housing [2,14] between the portion [14] and a lower portion of the housing part [2] along a direction perpendicular to the x-axis (see Gandhi et al. paragraph 20 and Figure 4).  Therefore, one of ordinary skill in the art would be able to form the housing such that the first component [20] extends at a side of the housing [2,14] opposite the side including the transparent or translucent portion [14] disposed above the reflective portion [12], and the second component extends on a side of the housing [2,14] including the transparent or translucent portion [14] disposed above the reflective portion [12], and the seam between the first component [20] and second component [20] runs substantially along the direction perpendicular the x-axis so that the handles [30] are disposed along the housing [2,14] between the first component and second component [20] and held therebetween.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Gandhi et al. to include the portion that is transparent or translucent is a portion of the second component.  One would have been motivated to do so in order to adjoin the first and second components along a seam extending about a circumference of the housing such that the handle extends at a direction perpendicular to an x-direction of the lighting device (see Gandhi et al. paragraphs 18 and 20).
Gandhi et al. does not explicitly disclose the battery is a rechargeable battery, a PCB, the plurality of LEDs are in electronic communication with the PCB, and a solar panel coupled to an outer surface of the first component, the solar panel being in electronic communication with the rechargeable battery.
Munoz teaches a lighting device comprising: the housing (comprising the housing formed by first component [4] and second component [12], see paragraph 42 and Figure 6) containing a rechargeable battery [9] (see paragraphs 2 and 45 and Figure 6), a printed circuit board (PCB) (see paragraph 45), and a light source (comprising the light source of light generator means [10], see paragraph 45 and Figure 6) in electronic communication with the rechargeable battery [9] and the PCB (see paragraphs 2 and 45; the light source of light generator means [10] is substantially in electronic communication with battery [9] and the PCB of light generator means [10]), a solar panel [1] coupled to an outer surface of the first component [4] (see paragraphs 40 and 45 and Figures 3 and 6), the solar panel [1] being in electronic communication with the rechargeable battery [9] (see paragraph 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Gandhi et al. to include the battery is a rechargeable battery, a PCB, the plurality of LEDs are in electronic communication with the PCB, and a solar panel coupled to an outer surface of the first component, the solar panel being in electronic communication with the rechargeable battery, as taught by Munoz.  One would have been motivated to do so in order to provide a rechargable solar light in a variety of applications (see Munoz paragraphs 1 and 11).

With regards to Claim 12, Gandhi et al. and Munoz disclose the lighting device as discussed above with regards to Claim 10.
Gandhi et al. further discloses the plurality of LEDs [4] are contained within a chamber defined by an inner surface (comprising an inner surface of portion [14], see paragraph 20 and Figures 1 and 4) and a reflective panel [12] (see paragraph 20 and Figure 4).
Gandhi et al. does not explicitly disclose the inner surface is an inner surface of the second component so that the chamber is defined by an inner surface of the second component and the reflective panel.  However, Gandhi et al. does disclose the housing [2,14] is made of a first component [20] and a second component [20] and that such components [20,20] join at an opening formed by grooves [22] formed in each component [20,20] to affix the handle [30] (see Gandhi et al. paragraph 18 and Figure 3), that the multiple handles [30] extend substantially outward from a portion of the housing [2,14] between the portion [14] and a lower portion of the housing [2,14] along a direction perpendicular to the x-axis (see Gandhi et al. paragraph 20 and Figure 4).  Therefore, one of ordinary skill in the art would be able to form the housing such that the first component [20] extends at a side of the housing [2,14] opposite the side including the transparent or translucent portion [14] disposed above the reflective portion [12], and the second component extends on a side of the housing [2,14] including the transparent or translucent portion [14] disposed above the reflective portion [12], and the seam between the first component [20] and second component [20] runs substantially along the direction perpendicular the x-axis so that the handles [30] are disposed along the housing [2,14] between the first component and second component [20] and held therebetween.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Gandhi et al. to include the inner surface is an inner surface of the second component so that the chamber is defined by an inner surface of the second component and the reflective panel.  One would have been motivated to do so in order to adjoin the first and second components along a seam extending about a circumference of the housing such that the handle extends at a direction perpendicular to an x-direction of the lighting device (see Gandhi et al. paragraphs 18 and 20).

With regards to Claim 13, Gandhi et al. and Munoz disclose the lighting device as discussed above with regards to Claim 10.
Gandhi et al. does not explicitly disclose one of the first component or the second component includes tabs complementary to surface features of the other of the first component or the second component that secure the first and second components together.
Munoz teaches one of the first component [4] or the second component [12] includes tabs complementary to surface features of the other of the first component [4] or the second component [12] that secure the first [4] and second components [12] together (see paragraphs 17 and 47 and Figure 6; the components [4] and [12] are secured together at tabs formed on portion [12] complementary to surface features on portion [4]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Gandhi et al. to include one of the first component or the second component includes tabs complementary to surface features of the other of the first component or the second component that secure the first and second components together as taught by Munoz.  One would have been motivated to do so in order to allow fixation of the house (see Munoz paragraph 47).

With regards to Claim 14, Gandhi et al. and Munoz disclose the lighting device as discussed above with regards to Claim 10.
Gandhi et al. further discloses a length of the handle [30] (see Figure 4; the handle [30] will substantially have a length).
Gandhi et al. does not explicitly disclose a length of the handle is about 6 inches to about 36 inches.  However, Gandhi et al. does disclose utilizing the handle to wrap around an object so that the lighting device may be hung in a desired position (see Gandhi et al. paragraph 4), and can be held around an object such as a pole or branch (see Gandhi et al. paragraph 16).  Therefore, it would have been obvious to one of ordinary skill in the art to form the handle with a length of about 6 inches to about 36 inches, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the handle of Gandhi et al. to be about 6 inches to about 36 inches.  One would have been motivated to do so in order to provide a length of the handle suitable for holding the lighting device about a pole or a branch in order to hang the lighting device (see Gandhi et al. paragraphs 4 and 16).

With regards to Claim 15, Gandhi et al. discloses a lighting device comprising: a housing [2,14] (see paragraph 14 and Figures 1 and 4) containing a battery [8] (see paragraph 14 and Figure 1), and a plurality of light emitting diodes (LEDs) [4] (see paragraphs 14 and 20 and Figure 4) in electronic communication with the battery [8] (see paragraph 14), wherein the housing [2,14] comprises a polymer (see paragraph 18) and at least a portion [14] of the housing [2,14] is transparent or translucent (see paragraph 20 and Figure 4), and a handle [30] extending from a first end (comprising an end including portions [42,38], see paragraph 18 and Figure 3) coupled to the housing [2,14] to a second end (see paragraph 18 and Figures 3 and 4), wherein the first end [38,42] has a cross-section dimension (comprising a dimension of a cross-section of portion [38], see Figure 3) greater than a cross-sectional dimension of an opening (comprising an opening formed by the grooves [22], see paragraph 18 and Figure 3) through which the handle [30] extends, such that the first end [42,38] is fixed relative to the housing [2,14] (see paragraph 18 and Figure 3), and wherein the handle [30] comprises a malleable material covered by a polymeric sheath [34], the handle [30] being configured to adopt and maintain a variety of positions (see paragraph 18 and Figure 3).
Gandhi et al. does not explicitly disclose the second end having a cross-sectional dimension greater than the cross-sectional dimension of an opening through which the handle extends.  However, Gandhi et al. does disclose the opening formed by grooves [22,22] is sized to hold portion [42] such that the handle [30] is axially restrained by the ridge [38] interior to the housing [2,14], and by the flange [40] exterior to the housing [2,14] (see Gandhi et al. paragraph 18 and Figure 3).  While Gandhi et al. does not explicitly disclose the dimensions of the cross-section of the second end of the handle [30], Gandhi et al. does substantially show in at least Figures 3 and 4 the flange [40] being substantially continuous with the bumps [36] included to be evenly distributed to add grip to the handle extending to a substantially larger cross-sectional diameter than that of the portion [42], and that the handle [30] substantially ends at the second end with a bump [36] (see Gandhi et al. paragraph 17 and at least Figures 3 and 4).  Therefore, one of ordinary skill in the art would be able to form the handle such that the second end has a cross-sectional dimension greater than the opening through which the handle extends.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second end of the handle of Gandhi et al. to include a cross-sectional dimension greater than the cross-sectional diameter of the opening through which the handle extends.  One would have been motivated to do so in order to axially affix the handle with respect to the housing and to provide a non-slip grip for the lighting device when the handle is secured about an object (see Gandhi et al. paragraphs 17 and 18).
Gandhi et al. does not explicitly disclose the battery is a rechargeable battery, a PCB, the plurality of light sources are in electronic communication with the PCB, and a solar panel coupled to an outer surface of the housing, the solar panel being in electronic communication with the rechargeable battery.
Munoz teaches a lighting device comprising: a housing (comprising the housing formed by portions [4] and [12], see paragraph 42 and Figure 6) containing a rechargeable battery [9] (see paragraphs 2 and 45 and Figure 6), a printed circuit board (PCB) (see paragraph 45), and a light source (comprising the light source of light generator means [10], see paragraph 45 and Figure 6) in electronic communication with the rechargeable battery [9] and the PCB (see paragraphs 2 and 45; the light source of light generator means [10] is substantially in electronic communication with battery [9] and the PCB of light generator means [10]), a solar panel [1] coupled to an outer surface of the housing [4,12] (see paragraphs 40 and 45 and Figures 3 and 6), the solar panel [1] being in electronic communication with the rechargeable battery [9] (see paragraph 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Gandhi et al. to include a rechargeable battery, a PCB, and the plurality of light sources in electronic communication with the rechargeable battery and the PCB, and a solar panel coupled to an outer surface of the housing, the solar panel being in electronic communication with the rechargeable battery, as taught by Munoz.  One would have been motivated to do so in order to provide a rechargeable solar light in a variety of applications (see Munoz paragraphs 1 and 11).

With regards to Claim 17, Gandhi et al. and Munoz disclose the lighting device as discussed above with regards to Claim 15.
Gandhi et al. does not explicitly disclose the housing is cylindrical in shape.  However, Gandhi et al. does disclose the housing [2,14] is in the form of a disk (see Gandhi et al. paragraph 20 and Figure 4).  Furthermore, one of ordinary skill in the art would be able to form the housing to be cylindrical in shape, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the housing of Gandhi et al. to be cylindrical.  One would have been motivated to do so in order to provide a lighting device with a housing having a given shape.
Gandhi et al. does not explicitly discloses the lighting device has a first configuration wherein the handle wraps around a perimeter of the housing, the second end of the handle being proximate the first end of the handle.  However, Gandhi et al. does disclose the handle [30] is made of a malleable wire embedded in an overmold and may be repeatedly bent into new shapes and consistently hold the shape (see Gandhi et al. paragraph 17), and that the malleable wire of the handle [30] allows the lighting device to project light in a desired direction without requiring the flashlight be held (see Gandhi et al. paragraphs 18 and 20), the handle [30] may be set in a desired shape and remain in the position (see Gandhi et al. paragraph 3), and that the handle [30] may be wrapped around an object so that the flashlight can hang in a desired position and the handle is made of simple and inexpensive construction without risking the integrity of the lighting device itself (see Gandhi et al. paragraph 4).  Therefore, one of ordinary skill in the art would be able to provide the lighting device of Gandhi et al. in a first configuration such that the handle wraps around a perimeter of the housing, the second end of the handle being proximate the first end of the handle.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device handle of Gandhi et al. to include a first configuration wherein the handle wraps around a perimeter of the housing, the second end of the handle being proximate the first end of the handle.  One would have been motivated to do so in order to allow the handle to be placed in a desired position without harm to the lighting device itself (see Gandhi et al. paragraph 3).

With regards to Claim 18, Gandhi et al. and Munoz disclose the lighting device as discussed above with regards to Claim 17.
Gandhi et al. further discloses the lighting device has a second configuration wherein the handle [30] forms a coil configured to grip a support structure to hang the lighting device from the support structure (see paragraphs 4 and 16).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gandhi et al. (US 008/0232097) as modified by Munoz (US 2017/0184260), further in view of Lu (US 2011/0310597).
With regards to Claim 11, Gandhi et al. and Munoz disclose the lighting device as discussed above with regards to Claim 10.
Gandhi et al. does not explicitly disclose the second component comprises acrylonitrile butadiene styrene, polypropylene, polyethylene, silicone, thermoplastic polyurethane, polyvinylchloride, or a combination thereof.
Lu teaches the second component [204] comprises acrylonitrile butadiene styrene, polypropylene, polyethylene, silicone, thermoplastic polyurethane, polyvinylchloride, or a combination thereof (see paragraph 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second compartment of Gandhi et al. to include acrylonitrile butadiene styrene, polypropylene, polyethylene, silicone, thermoplastic polyurethane, polyvinylchloride, or a combination thereof as taught by Lu.  One would have been motivated to do so in order to have a high light transmittance therefrom (see Lu paragraph 33).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gandhi et al. (US 008/0232097) as modified by Munoz (US 2017/0184260), further in view of Morgan et al. (US 2018/0320855).
With regards to Claim 16, Gandhi et al. and Munoz disclose the lighting device as discussed above with regards to Claim 15.
Gandhi et al. further discloses the handle [30] is fixedly attached to the housing [2,14] (see paragraph 18 and Figure 3).  
Gandhi et al. does not explicitly disclose the lighting device is water resistant or waterproof.
Morgan et al. teaches the lighting device is water resistant or waterproof (see paragraph 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Gandhi et al. to be water resistant or waterproof as taught by Morgan et al.  One would have been motivated to do so in order to allow such device to be utilized outdoors (see Morgan et al. paragraph 5).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi et al. (US 008/0232097) as modified by Munoz (US 2017/0184260), further in view of Whitfield et al. (US 2014/0036511).
With regards to Claim 19, Gandhi et al. and Munoz disclose the lighting device as discussed above with regards to Claim 15.
Gandhi et al. further discloses the plurality of LEDs [4] are contained within a chamber defined by an inner surface (comprising an inner surface of portion [14], see paragraph 20 and Figures 1 and 4) and a panel [12] (see paragraph 20 and Figure 4).
Gandhi et al. does not explicitly disclose the inner surface is an inner surface of the second component so that the chamber is defined by an inner surface of the second component and the reflective panel.  However, Gandhi et al. does disclose the housing [2,14] is made of a first component [20] and a second component [20] and that such components [20,20] join at an opening formed by grooves [22] formed in each component [20,20] to affix the handle [30] (see Gandhi et al. paragraph 18 and Figure 3), that the multiple handles [30] extend substantially outward from a portion of the housing [2,14] between the portion [14] and a lower portion of the housing [2,14] along a direction perpendicular to the x-axis (see Gandhi et al. paragraph 20 and Figure 4).  Therefore, one of ordinary skill in the art would be able to form the housing such that the first component [20] extends at a side of the housing [2,14] opposite the side including the transparent or translucent portion [14] disposed above the reflective portion [12], and the second component extends on a side of the housing [2,14] including the transparent or translucent portion [14] disposed above the reflective portion [12], and the seam between the first component [20] and second component [20] runs substantially along the direction perpendicular the x-axis so that the handles [30] are disposed along the housing [2,14] between the first component and second component [20] and held therebetween.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Gandhi et al. to include the inner surface is an inner surface of the second component so that the chamber is defined by an inner surface of the second component and the reflective panel.  One would have been motivated to do so in order to adjoin the first and second components along a seam extending about a circumference of the housing such that the handle extends at a direction perpendicular to an x-direction of the lighting device (see Gandhi et al. paragraphs 18 and 20).
Gandhi et al. does not explicitly disclose the plurality of LEDs including at least 1 white LED and at least 1 colored LED.
Whitfield et al. teaches the plurality of LEDs [101] including at least 1 white LED and at least 1 colored LED (see paragraph 117).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of LEDs of Gandhi et al. to include at least 1 white LED and at least 1 colored LED as taught by Whitfield et al.  One would have been motivated to do so in order to produce a shade of essentially white light (see Whitfield et al. paragraph 117).

With regards to Claim 20, Gandhi et al. and Munoz disclose the lighting device as discussed above with regards to Claim 15.
Gandhi et al. further discloses the housing [2,14] includes at least one user element [16] configured to receive user input and transmit the user input to control operating modes of the plurality of LEDs [4] (see paragraph 15).
Gandhi et al. does not explicitly disclose the at least one user element is configured to receive user input and transmit the user input to the PCB to control operating modes of the plurality of LEDs.
Whitfield et al. teaches at least one user element [2115] configured to receive user input and transmit the user input to the PCB to control operating modes of the plurality of LEDs (see paragraph 343).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Gandhi to include the user input is transmitted to the microprocessor to control operating modes of the plurality of LEDs as taught by Whitfield et al.  One would have been motivated to do so in order to control the light from the lighting device to be a variety of brightness levels (see Whitfield et al. paragraph 343).

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:
With regards to Claim 21, the prior art of record fails to disclose or fairly suggest the reflective panel includes a recess, and the recesses of the first component, the second component, and the reflective panel collectively define the opening in combination with the limitations of the claim or claims from which Claim 21 depends.


Response to Arguments
Applicant’s arguments with respect to Claims 1, 10, and 15 and claims depending therefrom have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Particularly, with regards to the applicant’s argument that Amussen and Munoz do not disclose a handle as recited in amended Claims 1, 10, and 15, particularly a handle extending from a first end coupled to a housing to a second end, the first end having a diameter greater than a diameter of an opening through which the handle extends, such that the first end is fixed relative to the housing, the applicant is directed to the above rejections of Claims 1, 10, and 15 over Gandhi et al. in view of Munoz as discussed above.  The examiner notes that the Gandhi et al. reference has been utilized in the present Office Action to disclose, teach, or suggest at least these amended limitations of the independent claims.

Prior Art Referral
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references Hoffman (US 5,931,560), which discloses at least a lighting device including a housing including a first component and a second component and having a battery and a light source, and a malleable handle, Lau (US 2014/0098526), which discloses at least a lighting device including a housing formed of a first and second component and having a light source Nelson (US 7,390,105), which discloses at least a lighting device including a housing including a light source, and a malleable handle capable of having a first configuration in which the handle wraps around a circumference of the housing such that the second end of the handle is proximate the first end of the handle, Case (US 6,206,542), which discloses at least a lighting device including a housing including a battery and a light source, and a malleable handle having a cross-section dimension at a ridge at a first end for being fixed to the housing that is greater than a cross-sectional dimension of an opening formed in the housing, and a second end having a cross-sectional dimension greater than that of the middle part of the handle, Woodard (US D588735), which discloses at least a lighting device including a housing including a first component and a second component and having a light source, and a malleable handle, Nostrant (US 2002/0118535), which discloses at least a lighting device including a housing including a light source, and a malleable handle, and (FR 2724007), which discloses at least a lighting device including a housing including a light source, and a malleable handle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875